DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Wells et al. (USPAPN 2015/0294143) discloses:
receiving image data for a room from one or more 3D motion sensors (see para [23] and [48], receiving image data of a workspace from 3D sensors);
configuring a virtual barrier within the room (see para [25] and [74], configuring a safe zone, a warning zone, and a critical zone within the workspace);
classifying an object within the room as a person (see para [27] and [51]-[53], detecting a moving object and classifying as a person);
creating a bounding box to circumscribe at least a portion of the person (see para [97], creating a bounding box containing the person for tracking the person) according to a predetermined confidence level (see para [59], according to a human detection score); and
monitoring a position of the bounding box over time and relative to the virtual barrier (see para [74], monitoring the trajectory of the person over time relative to the zones).
However, Wells does not disclose a predetermined confidence level that is based on a risk tolerance level, wherein the predetermined confidence level indicates a claims 9 and 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Derenne et al. (USPAPN 2012/0075464) discloses a patient monitoring system utilizing a camera; and
Weffers-Albu et al. (USPAPN 2019/0228866) discloses a patient monitoring system utilizing a camera and a virtual barrier.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOO JIN PARK whose telephone number is (571)270-3569.  The examiner can normally be reached on M-F 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Soo Jin Park/Primary Examiner, Art Unit 2668